                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


N.S. A minor student. By and through his )
Parents J.S. And S.T. By and through his )
parents M.T. and M.T.                    )
       Plaintiffs,                       )
                                         )
V.                                       )            Civil No. 3:16-cv-00610
                                         )            Judge Trauger
TENNESSEE DEPARTMENT OF                  )            Magistrate Frensley
EDUCATION et al.,                        )
       Defendants.                       )


                            REPORT AND RECOMMENDATION

        This matter is before the court upon the Joint Motion of the Parties for approval of minors’

settlement between Plaintiffs and Knox County Board of Education., Docket No. 165. This matter

was referred to undersigned to conduct a hearing which was conducted in chambers on March 27,

2019.

        The Plaintiffs appeared with counsel and after conducting a hearing as required under T.

C. A. § 39-34-105 in chambers, the court specifically finds that based upon the statements of the

parties, it is in the best interest of the minors to settle the claims in the approved amount and the

undersigned is satisfied with what the legal guardians intend to do with the settlement proceeds

until the minors reach the age of 18 as set forth more fully in the Plaintiffs’ memorandum in support

of the joint motion for approval of minor settlement. Docket No. 66. Therefore, the undersigned

recommends that the joint motion for approval of settlement be GRANTED and that the Court

approve the minor settlements between Plaintiffs and Knox County Board of Education as set forth

in the Settlement Agreement and Release of Claims.

        Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days
from receipt of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days from receipt of any objections filed in this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of receipt of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. Thomas

v. Arn, 474 U.S. 140, 106 S.Ct. 466, 88 L.Ed. 2d 435 (1985), reh’g denied, 474 U.S. 1111 (1986).




                                                     JEFFERY S. FRENSLEY
                                                     U. S. District Magistrate Judge




                                                2
